                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
PAUL ALLEN ADAMS,

                          Plaintiff,
      v.                                            Case No. 17-cv-699-pp-wed

RANDALL R. HEPP, et al.,

                        Defendants.
______________________________________________________________________________

   DECISION OVERRULING PLAINTIFF’S OBJECTIONS TO MAGISTRATE
          JUDGE DUFFIN’S JUNE 6, 2019 ORDER (DKT. NO. 103)
______________________________________________________________________________

      Back in December, the court referred the plaintiff’s case to Magistrate

Judge William Duffin to handle all pretrial proceedings. Dkt. No. 62. In the

next two weeks, the court received three letters from the plaintiff. Dkt. Nos. 63,

64, 65. Judge Duffin held a telephone hearing on January 4, 2019 to address

the plaintiff’s concerns. Dkt. No. 66. Two weeks later, the court received

another letter. Dkt. No. 67. Judge Duffin held another hearing. Dkt. No. 68.

Within the next month, the court received another motion and two more letters

from the plaintiff. Dkt. Nos. 69, 70, 71. At this point, Judge Duffin issued an

order describing what had happened up to that point and denying the

plaintiff’s motion asking to reinstate a defendant, proceed against additional

defendants, compel discovery and appoint counsel. Dkt. No. 73 (denying

plaintiff’s motion at Dkt. No. 69). The plaintiff objected, dkt. no. 75; this court

overruled that objection, dkt. no. 78. The plaintiff, undeterred, filed another

motion to compel the defendants to produce discovery, arguing that it was his


                                          1
understanding that anything he filed was filed under penalty of perjury, and

that his motions constituted good-faith efforts to work out his discovery issues

with the defendants. Dkt. No. 79. Judge Duffin held another hearing, and

granted the plaintiff’s motion in part. Dkt. No. 83. Despite that fact, the

plaintiff objected. Dkt. No. 84. He also filed two motions asking the court to

conduct an in camera review of some 1,700 emails he alleges are involved in

three cases. Dkt. Nos. 85, 86. Judge Duffin issued an order granting in part

and denying in part the plaintiff’s motions. Dkt. No. 87. The plaintiff filed

another motion to compel—seventeen, hand-written pages. Dkt. No. 88. Judge

Duffin partially granted that motion. Dkt. No. 90. The plaintiff objected to that

order. Dkt. No. 103. The court addresses that objection.

      The district court applies a “clear-error standard” when it reviews a

party’s objections to a magistrate judge’s order; this standard requires the

district judge to give great deference to the magistrate judge’s decision. Dkt.

No. 78. A district judge will modify a magistrate judge’s decision only if he or

she is convinced that the magistrate judge made a mistake. McGuire v. Carrier

Corp., 09-cv-315, 2010 WL 231099, at *1 (S.D. Ind. Jan. 13, 2010) (citing

Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997)).

The mere fact that a district judge would have come to a different conclusion is

an insufficient basis to modify the magistrate judge’s order. Id.

      In the plaintiff’s May 29 motion to compel, the plaintiff alleged—as he

has time and again—that the defendants were withholding discovery. Dkt. No.

88. Specifically, he detailed the many obstacles he faced in reviewing his


                                         2
medical file. He asserted that he had flagged certain records for copying, but

that he never received them. He also explained that he had very limited time to

review the records and was not allowed to take notes. The plaintiff also believed

that the defendants were withholding relevant emails and that defendant

Regina Henrichs had maintained a file that contained documents about his diet

that were not in his medical file. The plaintiff also complained that he hadn’t

been able to depose the defendants and that they had not produced their

medical licenses or any complaints that had been made against them during

their careers. Finally, the plaintiff argued that the defendants were required to

produce documents about the water quality issues at Fox Lake Correctional.

      Judge Duffin ordered the defendants to work with the plaintiff to ensure

that he had adequate time to review his medical file and an opportunity to

obtain copies of the records he wanted. Dkt. No. 90 at 2. He also ordered the

defense lawyer to review Henrichs’ file and produce any relevant, non-privileged

documents that the defense had not already produced or that were not

included in the plaintiff’s medical records. Id. at 4.

      Finally, Judge Duffin denied the plaintiff’s request to order the

defendants to respond to his discovery requests about the water quality at Fox

Lake. Id. Judge Duffin explained that this topic had been addressed at a

January 2019 hearing, and repeated his conclusion that water quality was not

at issue in this case, meaning that the defendants did not have to produce

documents related to that issue. Id.




                                          3
       Less than a week later, the court received the plaintiff’s objections to

Judge Duffin’s order. Dkt. No. 103. He raises the following issues: (1) he

believes he is entitled to discovery related to the water issues at Fox Lake

Correctional because, in its screening order, the court allowed the plaintiff to

proceed against defendant Candi Whitman, the Fox Lake health services

manager, “over the water issue”; (2) he objects to defense counsel’s refusal to

respond to his discovery requests—in particular, her refusal to provide him

with copies of “the 150 HRS forms”; (3) he says that the Henrichs file is

relevant; (4) while it is not clear, he appears to want the court to require the

defendants to produce all email communication between the defendants about

him; (5) he complains that defense counsel has refused to provide him with the

defendants’ professional licenses and explain whether they ever lost their

licenses or have been sued for violating the rights of other patients; (6) he

complains that the “person doing” the Health Services Unit records reviews is

not providing him access to all of his records, and says that he has flagged

records for copying that he never received or saw again; and (7) he asks

whether he is not entitled to depose the defendants, and asserts that he is

being taken advantage of because he does not have a lawyer.

      In considering these objections, it helps to recount the claims on which

this court allowed the plaintiff to proceed. The court allowed him to proceed on

a claim that Nurse Dawn P., Nurse Truen, Nurse Practitioner Frank1 and Dr.



1
 Identified in the answer as Dawn Proehl, Rebecca Trewyn and Robert Frank.
Dkt. No. 58 at 1.
                                         4
Larson were deliberately indifferent to his serious medical needs when they

ignored or minimized his complaints about his medical condition, refused to

provide him with pain relief and refused or delayed a physical examination.

Dkt. No. 48 at 8. The court allowed the plaintiff to proceed on a deliberate

indifference claim against Henrichs (based on his allegations that she denied

him a special diet even though she acknowledged that he needed one),

Whitman (based on his allegations that she denied his request for bottled water

despite independent information that people with his condition should not

drink tap water), Floeter (based on his allegations that she delayed scheduling

his surgery even after Frank reminded her to schedule it), Nurse Jane Doe2 and

CO DeBrees3 (based on his allegation that they refused to allow him the use of

a private area to self-administer two enemas) and Hepp (based on his claim

that even though the plaintiff complained about HSU’s alleged inadequate

response, Hepp did not intervene). Id. at 8-9.

I.    Water Quality at Fox Lake Correctional

      At a hearing on January 4, 2019, the plaintiff told Judge Duffin that he

saw staff at Fox Lake taking water samples from the fire hydrants and sending

them to the Department of Natural Resources, claiming they were

independently tested when they were not. Dkt. No. 66 at 3. The plaintiff told


2
  At the February 8, 2019 hearing before Judge Duffin, the defendant waived
his request to substitute the name of the Jane Doe nurse, saying that he was
happy with the defendants he already had and that adding her would not make
a difference. Dkt. No. 68. Judge Duffin dismissed Jane Doe as a defendant. Id.
at 4. The plaintiff later sought to reinstate the Jane Doe defendant, dkt. no. 69
at 2; Judge Duffin denied this request, dkt. no. 73 at 3-4.
3
  Identified in the answer as Jeff Devries. Dkt. No. 58 at 1.
                                        5
Judge Duffin that Fox Lake got its water from fire hydrants, and argued that

this was one of the claims in his case. Id. Defense counsel responded that in

December 2018, the plaintiff had made a discovery demand for water samples,

but she had not provided such samples (and did not plan to) because she did

not understand the plaintiff’s case to involve a challenge to the quality of the

water at Fox Lake. Id. Defense counsel said she had understood that the

plaintiff had made claims about his medical treatment and his diet. Id. Judge

Duffin encouraged the plaintiff to stay focused on the issues relating to his

medical care. Id. at 4. When the plaintiff asked whether he had to prove what

caused his medical issues, Judge Duffin responded that the plaintiff’s

deliberate indifference claims were not about his health before he got to prison,

or any health problems he developed while he was in prison; his claims were

about the medical care that he did or did not receive while in prison. Id.

      In his June 6, 2019 order, Judge Duffin was more direct. Dkt. No. 90. He

stated that he agreed with defense counsel at the January 4, 2019 hearing that

discovery requests about the water quality at Fox Lake were not relevant to the

plaintiff’s claims. Id. at 4. He stated, “Despite Adams’s characterizations to the

contrary, whether the water quality at Fox Lake was adequate is not an issue

in this case.” Id.

      In his objection, the plaintiff says that Judge Duffin was wrong, and that

this court—Judge Pepper—explicitly told him that it would allow him to

proceed against the Health Services Manager at Fox Lake, “over the water

issue.” Dkt. No. 103. At 1. He also says that he made allegations about the


                                         6
quality of the water at Fox Lake in the amended complaint. Id. He asserts that

for someone with advanced liver disease (like the plaintiff), drinking water with

high levels of certain heavy metals is toxic. Id. at 2. He argues that defendant

Whitman gave bottled water to inmates who came to the HSU for their meds,

and asks why she did that if there was nothing wrong with the water. Id.

      This court did not allow the plaintiff to proceed on a claim regarding the

water quality at Fox Lake. It is true that in his amended complaint, the plaintiff

described what he believed to be the poor quality of the water at the institution.

Dkt. No. 33 at 10. The plaintiff assumed that the “logical cause” of his chronic

persistent diarrhea was the water; he alleged that Whitman would have been

aware of the water problems because Fox Lake was being sued in the federal

court for the Western District on the basis of the water quality. Id. He asserted

that he had “filed administrative complaints about . . . Whitman’s refusal to

provide [him] with bottled water.” Id.

      In its screening order, the court recounted the facts this way:

            The plaintiff also alleges that, after he saw an article in the
      prison legal news about tainted water at Fox Lake and the dangers
      it imposed, he made requests to defendant Candi Whitman that he
      be permitted to receive bottled water. [citation omitted] The plaintiff
      asserts that Whitman denied his request, telling him that
      “magnesium is good for you.” [citation omitted] The plaintiff says he
      told Whitman that the issue was manganese, and that he asked to
      be tested for heavy metal poisoning, but that Whitman said there
      was no evidence for it. [citation omitted]

Dkt. No. 48 at 8. In the analysis section of the court’s order, the court stated

that it would allow the plaintiff to proceed “on a deliberate indifference claim

against . . . Whitman, based on his allegations that she denied his request for


                                         7
bottled water despite independent information that people in his condition

should not drink bottled water.” Id. at 8-9.

      The court allowed the plaintiff to sue Whitman for refusing to give him

bottled water when he asked for it on health grounds. The court would not

have allowed the plaintiff to sue Whitman based on the quality of the water at

Fox Lake. Whitman was the HSU manager. She did not control the quality of

the water at the institution. The amended complaint did not identify anyone as

being responsible for the water quality at Fox Lake. The amended complaint

did not ask for damages based on the water quality at Fox Lake. The amended

complaint did not seek injunctive relief regarding the water quality at Fox Lake.

The amended complaint asked for damages against the defendants—including

Whitmore—for their alleged “deliberate indifference to [the plaintiff’s] serious

medical needs, and for [his] physical, emotional and psychological pain and

suffering as a result of their failure to properly treat [him].” Dkt. No. 33 at 11.

      This court allowed has allowed the plaintiff to proceed on deliberate

indifference claims—claims that various defendants did not respond to or

properly treat his medical needs. Judge Duffin’s conclusion that the plaintiff is

not entitled to discovery on the water quality at Fox Lake is not clearly

erroneous or contrary to law. It is correct. The court overrules the plaintiff’s

objection, and reiterates that the defendants are not required to respond to any

discovery demands the plaintiff may have made regarding the quality of the

water at Fox Lake.




                                          8
II.   Health Service Request Forms
      Judge Duffin ordered that the plaintiff could pay for a copy of his entire

medical file, “including treatment records, health services requests, and

correspondence by health services staff about [the plaintiff] (to the extent those

documents have not already been produced).” Dkt. No. 90 at 2. Judge Duffin

also ordered that if the plaintiff didn’t have the money to pay to copy the whole

file (or if he didn’t want to copy the whole file), the defendants must give him a

“meaningful opportunity” to review the file—a minimum of three hours, with

the ability to take notes, prior to June 18, 2019. Id.

      On June 18, 2019, the defendants filed a notice explaining that defense

counsel had spoken to the plaintiff that day for about twenty minutes, to

determine the status of the plaintiff’s medical records request. Dkt. No. 109.

According to the defendants, the plaintiff confirmed that he had received more

than 1,000 pages of health services unit records in December 2018, as well as

all the summary judgment materials, and that he’d agreed that any documents

about his diet “would be contained in the HSU file.” Id. at 1. During the call,

the plaintiff asked for his psychological services unit file; even though the

plaintiff had not asked for that file in discovery, defense counsel indicated that

the records were being sent to the plaintiff that day. Id. at 1-2. Counsel stated

that at the end of the call, the plaintiff “indicated that there were no further

issues/requests that are outstanding.” Id. at 2.

      The plaintiff’s objection says that defense counsel “has refused to

produce the 150 HSRs forms, even though she has them.” Dkt. No. 103 at 3.


                                         9
This is not an objection to Judge Duffin’s order. Judge Duffin did exactly what

the plaintiff asked—he ordered the defendants to make the plaintiff’s whole

HSU file available to him. The defendants have provided the plaintiff with a

thousand pages. If the plaintiff intended this statement to be an objection, the

court overrules it. There is nothing clearly erroneous or contrary to law about

Judge Duffin’s order requiring the defendants to provide the HSU file.

III.   Henrichs’ File of Documents Relating to the Plaintiff’s Diet

       Judge Duffin’s order said,

       The court will require defendants’ counsel to inform Adams whether
       she located Henrichs’s file and, if she did, what the file contains. If
       the file contains responsive, non-privileged documents that have not
       already been produced or that were not part of Adams’s medical file,
       the defendants must produce those documents to Adams by June
       21, 2019.

Dkt. No. 90 at 4.

       The plaintiff’s “objection” reiterates his assertions that Heinrichs created

a file containing every document relating to his diet issues, that one of

Heinrichs’s co-workers had showed the plaintiff the file and told him the

documents were related to Henrichs’s lack of treatment of his diet issues and

that the documents in the file are relevant. Dkt. No. 103 at 3. The plaintiff

already has told the court this—that is why Judge Duffin ordered the

defendants to try to locate the file and turn over non-privileged documents.

There’s nothing for the plaintiff to object to. To the extent that this is an

objection, the court will overrule it; Judge Duffin’s order was not clearly

erroneous or contrary to law.



                                         10
IV.   Email Correspondence Between Defendants About the Plaintiff

      At the April 30, 2019 hearing, defense counsel told Judge Duffin that the

plaintiff had asked for communications between the defendants about the

plaintiff. Dkt. No. 82 at 1. She told the judge that she ran a search, using the

plaintiff’s DOC number, his name and the defendants’ names. Id. The search

resulted in 1,700 emails, but she indicated that not all the emails were

responsive, some might be privileged and not all of them were related to the

plaintiff’s health care information. Id. at 1-2. She told Judge Duffin that the

relevant, non-privileged emails would be completed by early the following week

and sent to the plaintiff. Id. at 2. In an order dated May 17, 2019, Judge Duffin

noted that the plaintiff had reported receiving 1,000 emails on May 6, 2019.

Dkt. No. 87. The plaintiff then had asked the court to review in camera the

emails the defendants had not produced. Id. at 1. The plaintiff had told the

court that only about 200 of the emails weren’t duplicates, and that defense

counsel had told him that the documents she didn’t produce were privileged;

the plaintiff asserted that he did not believe this. Id. Judge Duffin ordered the

defendants to prepare a privilege log for the emails that weren’t produced. Id. at

2. He ordered that the plaintiff could review the log, and if the plaintiff didn’t

agree with a designation, he should confer with defense counsel; if the parties

were not able to resolve their disputes in that regard directly, the plaintiff could

seek in camera review of the disputed email. Id. Finally, Judge Duffin required

defense counsel to send him the non-duplicative, non-privileged emails that the




                                         11
defendants believed weren’t responsive to the plaintiff’s request, so that the

judge could review them. Id. at 2-3.

      In his May 29, 2019 motion to compel, the plaintiff said, “If there are in

fact only 1700 emails, Every email transmitted I’m entitled to.” Dkt. No. 88 at

5.

      On May 31, 2019, the court received a document from the defendants,

indicating that “all emails and documents are being produced to the court on

today’s date.” Dkt. No. 89. The document said that the defendants had been

mistaken in asserting that some of the emails were privileged; the emails they

hadn’t produced had been emails that weren’t responsive to the plaintiff’s

requests. Id.

      After reviewing the emails in camera, Judge Duffin ordered the

defendants to produce an additional nineteen documents that he had

concluded were arguably relevant to the plaintiff’s claims. Dkt. No. 90 at 1. He

ordered the defendants to produce those documents (with any necessary

redactions) to the plaintiff by June 14, 2019. Id.

      The plaintiff’s objection to this order asserts that his claim “is and has

always been ongoing.” Dkt. No. 103 at 3. He says that the defendants have told

him “inhuman” things to his face countless times. Id. He asserts his belief that

all the emails are relevant to the defendants’ states of mind, because they come

from the same defendants who allegedly worked together to keep him from

receiving the care he needed. Id. at 4. He says that if the defendants are

making disparaging remarks about him in emails, including what they believe


                                        12
about his medical complaints and his medical needs, this would show that they

intended to knowingly deprive him of the care he needed. Id.

      The plaintiff is not entitled to emails that are not relevant to his claims of

deliberate indifference. “Relevant” emails are emails that have a tendency to

make a fact that is of consequence to the case more or less probable than it

would be without the evidence. See Fed. R. Civ. P. 401. The simple fact that the

emails are between some of the defendants and relate to the plaintiff does not

mean that they are relevant to his claims that the defendants were deliberately

indifference to the plaintiff’s medical needs. The court can imagine

communications between the defendants about the plaintiff that would not be

relevant to his claims of deliberate indifference: the HSU manager might

remind a nurse to update the plaintiff’s chart or files. A nurse might inform the

doctor that the institution was out of certain medications prescribed to the

plaintiff and that they would need to re-order. Judge Duffin—a federal judge—

reviewed the emails that the defendants did not produce. He found nineteen

that he thought might have some relevance to the plaintiff’s claims. If he’d

found others, he would have required the defendant to turn them over.

      Judge Duffin’s order that the defendants do not have to produce the

remaining emails was not clearly erroneous or contrary to law, and the court

overrules this objection.

V.    The Defendants’ Professional Licenses and Litigation History

      In his May 29, 2019 motion to compel, the plaintiff said that defense

counsel told him she would “consider later on down the road” whether to


                                        13
comply with his discovery demand asking for the medical defendants’ licenses,

asking whether they’d ever lost their right to practice medicine, and whether

they’d ever been sued for malpractice or for violating an inmate’s constitutional

rights. Dkt. No. 88 at 14.

      Judge Duffin did not address this request in his June 6, 2019 order, so

there is nothing for the court to review for clear error in this regard. The court

notes, however, that the plaintiff has not filed a malpractice lawsuit. If he had,

this court would not have allowed him to proceed in federal court. “[T]he

Supreme Court has determined that plaintiffs must show more than mere

evidence of malpractice to prove deliberate indifference.” Petties v. Carter, 836

F.3d 722, 728 (7th Cir. 2016) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)). Nor is this information relevant at this stage of the litigation—the

summary judgment stage. At the summary judgment stage, the plaintiff must

present evidence to indicate that there is a genuine dispute of material fact for

a jury to decide with regard to the elements the plaintiff would have to prove at

trial—whether he had an objectively serious medical need (which the

defendants have conceded for the purposes of summary judgment, dkt. no. 92

at 15) and whether the defendants exhibited deliberate indifference to that

need. Information about their licenses, prior loss of practice privilege or other

lawsuits is not relevant to whether the plaintiff has identified genuine issues of

material fact regarding whether the defendants were deliberately indifferent to

his medical needs during the period identified in the amended complaint.




                                        14
VI.    Medical Records

       Judge Duffin’s June 6, 2019 order granted the plaintiff’s request for his

medical file. First, Judge Duffin ordered the defendants to assist the plaintiff in

obtaining the documents. Dkt. No. 90 at 2. Second, he proposed two options

for the plaintiff to have access to the file—either he could pay for a copy of the

whole file, or prior to June 18, 2019, the defendants had to give him a

minimum of three hours to review the file, with the opportunity to take notes.

Id.

       The plaintiff’s objection says that the person doing the HSU reviews was

not providing him access to all his records. Dkt. No. 103 at 4. He says he’s

flagged records for copying, but hasn’t received the copies and hasn’t seen the

records again. Id. at 4-5.

       Judge Duffin’s order was not clearly erroneous or contrary to law—it

gave the plaintiff exactly what he was looking for. If the plaintiff is trying to

indicate that the defendants are not complying with Judge Duffin’s order, the

way to do it is not to object to Judge Duffin’s order. The court will overrule this

objection.

VII.   Depositions

        In his May 29, 2019 motion to compel, the plaintiff stated that he had

asked to depose all the defendants, and the defendants’ counsel had completely

ignored “over a 1/2 dozen such request.” Dkt. No. 88 at 14. He speculated that

“perhaps as a victim,” he had no right to depose his victimizers, and asserted

that if he had a lawyer, the lawyer would have deposed the defendants a long


                                          15
time ago. Id. Judge Duffin did not address this issue in his June 6, 2019 order.

In his objection, the plaintiff asks, “Am I not [e]ntitled to depose the

defendants[?]” Dkt. No. 103 at 6.

      This court issued its scheduling order on October 30, 2018. Dkt. No. 59.

It gave the parties a deadline of April 1, 2019 to conduct discovery—five

months. Judge Duffin extended that deadline to May 1, 2019, giving the parties

six months to complete discovery. Dkt. No. 68.

      The plaintiff says that he asked defense counsel to depose the

defendants. But that is not the proper way to seek a deposition. Federal Rule of

Civil Procedure 30(b) requires someone who wants to conduct a deposition to

provide all the other parties with a written notice, stating the time and place of

the deposition and the name of the person to be deposed; the notice must be

provided within a “reasonable” time in advance of the time scheduled for the

deposition. The party seeking the deposition must arrange for the deposition to

be conducted before an officer who is appointed or designated under Fed. R.

Civ. P. 28 (generally, a person who is authorized under federal law to

administer oaths). Rule 30(b)(5)(A). The party who arranges a deposition “bears

the recording costs;” that means that the party arranging the deposition must

arrange for a court reporter or other official to record the deposition, and must

pay for it. Rule 30(b)(3)(A). Even when a court allows a plaintiff to proceed

without prepaying a filing fee, it cannot waive the cost of recording a

deposition, nor can it pay that cost for the party seeking the deposition.




                                         16
      The court understands that the plaintiff likely could not have made these

arrangements from prison; most incarcerated plaintiffs cannot. But there was

another tool the plaintiff could use to obtain the information that he might

have obtained in depositions. He could have served interrogatories on the

defendants. Fed. R. Civ. P. 33(a)(1) allows a party to serve up to twenty-five

written interrogatories on any other party, and allows a party to ask the court’s

permission to serve more than twenty-five. Incarcerated plaintiffs can use

interrogatories to ask the kinds of questions that they would otherwise ask in a

deposition. The plaintiff did serve interrogatories on the defendants. In an

untitled pleading the court received on February 13, 2019, the plaintiff said

that on December 28, 2018, he served four interrogatories on the defendants.

Dkt. No. 69 at 3. He included with the pleading a copy of the actual

interrogatories; there appear to have been seven of them. Id. at 22-23. The

court will overrule this objection.

VIII. Conclusion

      The court OVERRULES the plaintiff’s objections to Judge Duffin’s June

6, 2019 order. Dkt. No. 103.

      Dated in Milwaukee, Wisconsin, this 2nd day of August, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        17
